Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed January 3, 2022 in reply to the First Office Action on the Merits mailed September 2, 2021. Claims 1-5, 7, 9, 10, and 17-20 have been amended; and no claims have been canceled or newly added. Claims 11-16 have been withdrawn. Claims 1-10 and 17-20 are currently under examination in the application.
Withdrawal of Prior Claim Objections
Claims 2-5, 7, and 17-20 have been satisfactorily amended. Therefore, the objections to these claims presented in the First Office Action on the Merits mailed September 2, 2021 are hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
The claims 1, 4, 9, 10, 19, and 20 have been satisfactorily amended to remove indefiniteness issues. Therefore, the 35 USC 112(b) rejection presented in the First Office Action on the Merits mailed September 2, 2021 is hereby withdrawn.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10, as now amended, discloses in a wherein clause that “the storage and loss moduli of the gel are 400-800 Pa at 1 Hz under strains of 0.1-50%”. Applicant has not pointed to where support exists in the original specification. While Figure 11A depicts storage and loss moduli at 1 Hz and 0.5% strain, this is not adequate disclosure to support the specific limitation of 400-800 Pa at 1 Hz under strains of 0.1-50%. 
This constitutes new matter.
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-10 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21-29, and 40-43 of U.S. Patent No. 9,827,321, in view of Rodell et al. (Biomacromolecules. 2013; 14(11): 20 pages), and Morrisey (WIPO International Application Pub. No. WO 2015/175889).
Applicant’s elected subject matter is directed to a guest-host hydrogel for controlled, local delivery to e.g. terminally-differentiated cardiac tissue comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a cholesterol-modified miR-302 b/c mimic; wherein the final concentration of polymers is about 5 wt%, wherein the degree of functionalization of the CD-HA is 25% and that of the AD-HA is also 25%, wherein about 60% of cholesterol-modified miR-302 mimic is released within 10 days and at least 80% of the of the cholesterol-modified miR-302 mimic is released by 21 days, the gel has a “viscoelastic property” of 400-800 Pa at 1 Hz under strains of 0.1-50%, and wherein the cholesterol-modified miR302b and the cholesterol-modified miR-302c are each present in the amount of 200-250 µM.
Claims 1, 21-29, and 40-43 of U.S. Patent No. 9,827,321 disclose a guest-host hydrogel for use in a mammal comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent. 
Rodell et al. disclose that a guest-host hydrogel for controlled, local delivery comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent, and having a polymer concentration of 2.5-10 wt%, has tunable physical properties, including a storage modulus of e.g. 
Morrisey discloses a composition for e.g. controlled delivery to the heart (i.e. terminally differentiated cardiac tissue) to achieve cardiomyocyte proliferation and regeneration comprising e.g. a cholesterol-modified miR-302 b/c mimic; wherein the composition can be in the form of a hydrogel. 
Although the claims are not identical, they are not patentably distinct because U.S. Patent No. 9,827,321 defines a pharmaceutical active as e.g. RNA. Since Rodell et al. disclose that a guest-host hydrogel for controlled, local delivery comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent, and having a polymer concentration of 2.5-10 wt%, and a degree of modification of 20-50%, can have its physical properties tuned according to the desired application and the target tissue site, which tunable physical properties include a storage modulus of e.g. about 200-2000 Pa at 1 Hz at e.g. 1% strain and a therapeutic/biologic agent release rate of e.g. about 60% release within 10 days and at least 80% release by 21 days; and since Morrisey discloses that a cholesterol-modified miR-302 b/c mimic, when incorporated into a composition in the form of a hydrogel, can be delivered to the heart (i.e. terminally differentiated cardiac tissue) for controlled delivery of the cholesterol-modified miR-302 b/c mimic to achieve cardiomyocyte proliferation and regeneration; one of ordinary skill in the art would thus be motivated to employ specifically the Burdick et al. guest-host hydrogel having 
Since Morrissey discloses cholesterol-modified miR-302b and cholesterol-modified miR302c, this appears to be sufficient to satisfy the limitations of “the cholesterol-modified miR-302b is derived from SEQ ID NO 10” and “the cholesterol-modified miR-302c is derived from SEQ ID NO 11”, as the specified sequences are merely the respective sources. 
Finally, Morissey teaches to use an effective amount of the cholesterol-modified miR-302 b/c mimic, which is the amount effective to produce a medically desirable result in a subject. Hence, it would be obvious to one of ordinary skill in the art to thus determine the effective amount by routine optimization since it would be dependent on a number of factors associated with the hydrogel, e.g. release rate, and a number of factors associated with the subject, e.g. age, weight, condition being treated, etc.
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 1, 2, 4, 5, 7-9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al. (U.S. Patent Application Pub. No. 2015/0202299), in view of Morrisey (WIPO International Application Pub. No. WO 2015/175889).
Applicant Claims
Applicant’s elected subject matter is directed to a guest-host hydrogel for controlled, local delivery to e.g. terminally-differentiated cardiac tissue comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a cholesterol-modified miR-302 b/c mimic; wherein the degree of functionalization of the CD-HA is 25% and that of the AD-HA is also 25%.
Determination of the Scope and Conent of the Prior Art (MPEP §2141.01)
Burdick et al. disclose e.g. a guest-host hydrogel for controlled, local delivery comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent; wherein the degree of functionalization of the CD-HA is 25%, and that of the AD-HA is also 25%, and wherein the therapeutic/biologic agent can be RNA. 
Morrisey discloses a composition for e.g. controlled delivery to the heart (i.e. terminally differentiated cardiac tissue) to achieve cardiomyocyte proliferation and regeneration comprising e.g. a cholesterol-modified miR-302 b/c mimic; wherein the composition can be in the form of a hydrogel. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
et al. do not explicitly disclose that the therapeutic/biologic RNA is specifically a cholesterol-modified miR-302 b/c mimic and that delivery is to terminally-differentiated cardiac tissue. These deficiencies are cured by the teachings of Morrisey. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Burdick et al. and Morrisey, outlined supra, to devise Applicant’s presently claimed hydrogel. 
Burdick et al. disclose e.g. a guest-host hydrogel for controlled, local delivery comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent; wherein the degree of functionalization of the CD-HA is 25%, and that of the AD-HA is also 25%, and wherein the therapeutic/biologic agent can be RNA. Since Morrisey discloses that a cholesterol-modified miR-302 b/c mimic, when incorporated into a composition in the form of a hydrogel, can be delivered to the heart (i.e. terminally differentiated cardiac tissue) for controlled delivery of the cholesterol-modified miR-302 b/c mimic to achieve cardiomyocyte proliferation and regeneration; one of ordinary skill in the art would thus be motivated to employ specifically a cholesterol-modified miR-302 b/c mimic as the therapeutic/biologic RNA in the Burdick et al. guest-host hydrogel, with the reasonable expectation that the resulting hydrogel can be successfully delivered to the heart for controlled release of the cholesterol-modified miR-302 b/c mimic to achieve successful cardiomyocyte proliferation and regeneration.

In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 3, 6, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al. (U.S. Patent Application Pub. No. 2015/0202299), in view of Rodell et al. (Biomacromolecules. 2013; 14(11): 20 pages), and Morrisey (WIPO International Application Pub. No. WO 2015/175889).
II. Applicant Claims
Applicant’s elected subject matter is directed to a guest-host hydrogel for controlled, local delivery to contractile tissue comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a cholesterol-modified miR-302 b/c mimic; wherein the final concentration of polymers is about 5 wt%, wherein about 60% of cholesterol-modified miR-302 mimic is released within 10 days 
II. Determination of the Scope and Conent of the Prior Art (MPEP §2141.01)
Burdick et al. disclose e.g. a guest-host hydrogel for controlled, local delivery comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent; wherein the degree of functionalization of the CD-HA is 25%, and that of the AD-HA is also 25%, and wherein the therapeutic/biologic agent can be RNA. 
Rodell et al. disclose that a guest-host hydrogel for controlled, local delivery comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent, and having a polymer concentration of 2.5-10 wt%, has tunable physical properties, including a storage modulus of e.g. about 200-2000 Pa at 1 Hz at e.g. 1% strain and a therapeutic/biologic agent release rate of e.g. about 60% release within 10 days and at least 80% release by 21 days, that can be adjusted as desired according to the application and target tissue site  (see abstract; pages 4, 7, 9, 10; Figures 3, 4, 5, 7). 
Morrisey discloses a composition for e.g. controlled delivery to the heart (i.e. terminally differentiated cardiac tissue) to achieve cardiomyocyte proliferation and regeneration comprising e.g. a cholesterol-modified miR-302 b/c mimic; wherein the composition can be in the form of a hydrogel. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Burdick et al. do not explicitly disclose that the polymer concentration is 5 wt%, that the hydrogel can be tuned to have the properties claimed, that the therapeutic/biologic RNA is specifically a cholesterol-modified miR-302 b/c mimic, that delivery is to contractile tissue, and that the cholesterol-modified miR302b and the cholesterol-modified miR-302c are each present in the amount of 200-250 µM. These deficiencies are cured by the teachings of Rodell et al. and Morrisey. 
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Burdick et al., Rodell et al., and Morrisey, outlined supra, to devise Applicant’s presently claimed hydrogel. 
Burdick et al. disclose e.g. a guest-host hydrogel for controlled, local delivery comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent; wherein the degree of functionalization of the CD-HA is 25%, and that of the AD-HA is also 25%, and wherein the therapeutic/biologic agent can be RNA. Since Rodell et al. disclose that a guest-host hydrogel for controlled, local delivery comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent, and having a polymer concentration of 2.5-10 wt%, can have its physical properties tuned according to the desired application and the target tissue site, which et al. guest-host hydrogel having physical properties and therapeutic agent release rate tuned to the desired application in cardiac tissue to achieve successful cardiomyocyte proliferation and regeneration, and to employ a cholesterol-modified miR-302 b/c mimic as the particular therapeutic/biologic RNA, with the reasonable expectation that the resulting hydrogel can be successfully delivered to the heart for controlled release of the cholesterol-modified miR-302 b/c mimic to achieve successful cardiomyocyte proliferation and regeneration.
Since Morrissey discloses cholesterol-modified miR-302b and cholesterol-modified miR302c, this appears to be sufficient to satisfy the limitations of “the cholesterol-modified miR-302b is derived from SEQ ID NO 10” and “the cholesterol-modified miR-302c is derived from SEQ ID NO 11”, as the specified sequences are merely the respective sources. 
Finally, Morissey teaches to use an effective amount of the cholesterol-modified miR-302 b/c mimic, which is the amount effective to produce a medically desirable result in a subject. Hence, it would be obvious to one of ordinary skill in the art to thus 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that the present application “discloses guest-host hydrogel formulations for controlled release of miRNA-302 mimics, which is wholly distinct from the systemic, daily administration of Morrisey”, that while “Morrisey discloses administering a microRNA or its mimic to promote cardiomyocyte proliferation and cardiac regeneration” and “a cholesterol-modified mimic is mentioned”, and “Morrisey also mentions…a sustained release formulation and refers to a hydrogel” none of the sustained-release hydrogels “are based on hyaluronic acid or modified hyaluronic acid polymers”, that “in Morrisey, the miRNA mimics were systemically administered daily for 7 days by tail-vein injections” and thus “a skilled person would neither be motivated nor expect successfully to replace the daily, systemic miR-302 mimic administration of Morrissey with a guest-host hydrogel…for controlled, local delivery of miR-302”; moreover, Applicant has demonstrated “unexpected results”, in particular, that the cholesterol-modified miRNA mimic “does not have the expected negative effect on structure or erosion of the hydrogel” and thus “does not disrupt the guest-host hydrogels significantly” and that “cholesterol modification improves cellular uptake of the mimic”.
The Examiner, however, would like to point out the following:
1. Morrisey has not been cited for anticipating the presently claimed subject matter under 35 USC 102. Rather, the prior art rejection of record is under 35 USC 103 over the combination of Burdick and Morrisey, and what these references expressly disclose and reasonably suggest to one of ordinary skill in the art, who is one of ordinary creativity and not an automaton. Morrisey is merely the secondary reference. Burdick, the cited primary reference, is hardly even mentioned in Applicant’s remarks at all, and seems to have been completely ignored. 
2. The instant claims under examination at this time are directed to a composition, not to a method of use. One of ordinary skill in the art, in following the express teachings and reasonable suggestions of the cited prior art, would have arrived at Applicant’s presently claimed composition for reasons discussed in the prior art rejection, and this is sufficient to preclude the patentability of the presently claimed composition. The cited prior art need not disclose Applicant’s intended use of the claimed composition, and certainly does not need to disclose the particular active method steps of Applicant’s intended method of use. Moreover, in stark contrast to Applicant’s assertion, Morrisey is not limited to systemic administration at all, but not be “reluctant” to locally administer the cholesterol-modified miR-302 in a hydrogel to thus promote cardiac regeneration in view of Morissey. Rather, one of ordinary skill in the art would be motivated to do so with a reasonable expectation of successfully promoting cardiac regeneration.  
3. Applicant has not established unexpected results. First, Applicant has not defined precisely what they even mean by “the expected negative effect on structure or erosion of the hydrogel”. Applicant has certainly not made a proper showing with the presentation of hard evidence and scientific facts that one of ordinary skill in the art would have in fact expected this “negative effect on structure and erosion”. Applicant has nothing. Finally, Applicant’s assertion flies in the face of the express teachings of Morrisey, who discloses that cholesterol-modified miR-302 can be incorporated into e.g. a hydrogel, and e.g. locally administered to promote cardiac regeneration. 
For the foregoing reasons, the 35 USC 103 and the Obviousness-Type Double Patenting rejections are hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/DAVID BROWE/Primary Examiner, Art Unit 1617